Exhibit 10.5

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is entered into this      day of             , 2017,
by and among Playa Hotels & Resorts N.V., a Dutch private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) (the “Issuer”),
and                      (“Subscriber”).

WHEREAS, Issuer, Pace Holdings Corp., a Cayman Islands exempted company
(“Pace”), Playa Hotels & Resorts B.V., a Dutch private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) (“Playa”), and New Pace
Holdings Corp., a Cayman Islands exempted company, have entered into that
certain Transaction Agreement, dated as of December 13, 2016, as amended (the
“Transaction Agreement”), pursuant to which Pace and Playa will be combined into
the Issuer, on the terms and subject to the conditions set forth therein (the
“Transaction”); and

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Issuer that number of Issuer’s ordinary shares, par value
€0.10 per share (the “Ordinary Shares”), set forth on the signature page hereto
(the “Acquired Shares”) for a purchase price of $9.65 per share, or the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”), and the Issuer desires to issue and sell to Subscriber the Acquired
Shares in consideration of the payment of the Purchase Price by or on behalf of
Subscriber to the Issuer on or prior to the Closing (as defined below);

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1.    Subscription. Subject to the terms and conditions hereof, on the Closing
Date, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, the Acquired Shares (such
subscription and issuance, the “Subscription”).

2.    Closing.

a.    The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction and
shall occur one (1) business day after the merger of Playa into the Issuer in
connection therewith (the “Closing Date”). No later than 6:00 p.m. EST on
March 6, 2017, Subscriber shall deliver to the Issuer, to be deposited into a
segregated account of Issuer and held in escrow until the Closing, the Purchase
Price for the Acquired Shares (A) by wire transfer of U.S. dollars in
immediately available funds to the account specified in writing by the Issuer or
(B) by personal check in U.S. dollars delivered to Dayna Blank at 1560 Sawgrass
Corporate Parkway, Suite 310, Ft. Lauderdale, Florida 33323 in person or by
Federal Express or a similar nationally recognized overnight carrier. Subscriber
may pay the Purchase Price by personal check only if Subscriber is located in
the United States. On the Closing Date, the Issuer shall deliver to Subscriber
the Acquired Shares in book entry form and transfer agent shall deliver to
Subscriber a statement of holdings showing Subscriber as the owner of the
Acquired Shares, and the Purchase Price shall be released from escrow
automatically and without further action by the Issuer or Subscriber. In the
event the Closing does not occur on the Closing Date, the Issuer shall promptly
(but not later than one (1) business day thereafter) return the Purchase Price
to Subscriber.

 

1



--------------------------------------------------------------------------------

b.    The Closing shall be subject to the conditions that, on the Closing Date:

(i)    no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

(ii)    all representations and warranties of the Issuer and Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Issuer and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

(iii)    no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby;

(iv)    Subscriber shall have paid to Issuer the Purchase Price in accordance
with the terms of this Agreement and such funds shall be available for payment
to Issuer; and

(v)    the Transaction shall have been consummated.

c.    At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

3.    Issuer Representations and Warranties. The Issuer represents and warrants
that:

a.    The Issuer has been duly organized and is validly existing as a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
and, prior to completion of the Transaction, will be converted to a public
limited liability company (naamloze vennootschap) under the laws of the
Netherlands, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

b.    This Subscription Agreement has been duly authorized, executed and
delivered by the Issuer and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c.    The execution, delivery and performance of this Subscription Agreement and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Issuer or any of
its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer or

 

2



--------------------------------------------------------------------------------

any of its subsidiaries is a party or by which the Issuer or any of its
subsidiaries is bound or to which any of the property or assets of the Issuer or
any of its subsidiaries is subject, which would reasonably be expected to have a
material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of Issuer or any of its
subsidiaries, taken as a whole (an “Issuer Material Adverse Effect”) or
materially affect the legal authority of the Issuer to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Issuer or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have an Issuer Material Adverse Effect or materially affect the
legal authority of the Issuer to comply in all material respects with this
Subscription Agreement.

4.    Subscriber Representations and Warranties. Subscriber represents and
warrants that:

a.    Subscriber has the authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

b.    The signature on this Subscription Agreement is genuine, and Subscriber
has legal competence and capacity to execute the same. This Subscription
Agreement is enforceable against Subscriber in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

c.    The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
Subscriber is a party or by which Subscriber is bound or to which any of the
property or assets of Subscriber is subject, which would reasonably be expected
to have a material adverse effect on the financial condition of Subscriber (a
“Subscriber Material Adverse Effect”) or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; or (ii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of his or her
properties that would reasonably be expected to have a Subscriber Material
Adverse Effect or materially affect the legal authority of Subscriber to comply
in all material respects with this Subscription Agreement.

d.    Subscriber (i) provided complete and accurate information in the
questionnaire regarding Subscriber’s status as an “accredited investor” (as that
term is defined in Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”), which is attached hereto as Schedule A), (ii) is
acquiring the Acquired Shares only for his or her own account and not for the
account of others, and (iii) is not acquiring the Acquired Shares with a

 

3



--------------------------------------------------------------------------------

view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto). Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Shares.

e.    Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) if Subscriber is not and will not be an
officer or director of the Issuer, to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of, and in
accordance with the exemption under, Regulation S under the Securities Act or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and that any certificates representing the
Acquired Shares shall contain a legend to such effect. Subscriber acknowledges
that the Acquired Shares will not be eligible for resale pursuant to Rule 144A
promulgated under the Securities Act. Subscriber understands and agrees that the
Acquired Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Acquired Shares and may be required to bear the financial risk of an investment
in the Acquired Shares for an indefinite period of time. Subscriber understands
that he or she has been advised to consult legal counsel prior to making any
offer, resale, pledge or transfer of any of the Acquired Shares.

f.    Subscriber understands and agrees that Subscriber is purchasing the
Acquired Shares directly from the Issuer. Subscriber further acknowledges that
there have been no representations, warranties, covenants and agreements made to
Subscriber by the Issuer or any of its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

g.    Subscriber represents and warrants that his or her acquisition and holding
of the Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended,
or any applicable similar law.

h.    In making its decision to purchase the Acquired Shares, Subscriber
represents that he or she has relied solely upon independent investigation made
by Subscriber, except Subscriber has received the Confidential Information
Memorandum, dated as of February 17, 2017, provided by Issuer. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Acquired Shares, including with respect to Pace, the Issuer, Playa and
the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

 

4



--------------------------------------------------------------------------------

i.    Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and Playa and/or the Issuer, and the
Acquired Shares were offered to Subscriber solely by direct contact between
Subscriber, Playa and the Issuer. Subscriber did not become aware of this
offering of the Acquired Shares, nor were the Acquired Shares offered to
Subscriber, by any other means. Subscriber acknowledges that the Issuer
represents and warrants that the Acquired Shares (i) were not offered by any
form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws.

j.    Subscriber acknowledges that he or she is aware that there are substantial
risks incident to the purchase and ownership of the Acquired Shares. Subscriber
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Acquired
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.

k.    Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

l.    Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Acquired Shares or
made any findings or determination as to the fairness of this investment.

m.    Subscriber represents and warrants that Subscriber is not (i) a person
named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person prohibited by any OFAC
sanctions program, or (ii) a Designated National as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515. Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law.

n.    Subscriber has, and upon the date that Subscriber pays Issuer the Purchase
Price will have, sufficient funds to pay the Purchase Price pursuant to
Section 2(a).

5.    Registration Rights. The Issuer agrees that, within thirty (30) calendar
days after the consummation of the Transaction, the Issuer will file with the
U.S. Securities and Exchange Commission a registration statement registering the
resale of the Acquired Shares (the “Registration Statement”), and the Issuer
shall use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof; provided,
however, that the Issuer’s obligations to include the Acquired Shares in the
Registration Statement are contingent upon Subscriber furnishing in writing to
the Issuer such information regarding Subscriber, the securities of the Issuer
held by Subscriber and the intended method of disposition of the Acquired Shares
as shall be reasonably requested by the Issuer to effect the registration of the
Acquired Shares, and shall execute such documents in connection

 

5



--------------------------------------------------------------------------------

with such registration as the Issuer may reasonably request that are customary
of a selling stockholder in similar situations, including providing that the
Issuer shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period.

6.    Termination. This Subscription Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) if any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement are not satisfied on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Issuer shall promptly notify Subscriber of the termination
of the Transaction Agreement promptly after the termination of such agreement.

7.    Miscellaneous.

a.    Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

b.    The Issuer is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

c.    Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned.

d.    All the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

e.    The Issuer may request from Subscriber such additional information as the
Issuer may deem necessary to evaluate the eligibility of Subscriber to acquire
the Acquired Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

f.    This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought.

 

6



--------------------------------------------------------------------------------

g.    This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

h.    Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i.    If any provision of this Subscription Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j.    This Subscription Agreement may be executed in two (2) or more
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

k.    Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

l.    Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, telegraphed, emailed or
telecopied, sent by overnight mail via a reputable overnight carrier, or sent by
certified or registered mail, postage prepaid, and shall be deemed to be given
and received (a) when so delivered personally, (b) upon receipt of an
appropriate electronic answerback or confirmation when so delivered by telegraph
or telecopy (to such number specified below or another number or numbers as such
person may subsequently designate by notice given hereunder), (c) when sent,
with no mail undeliverable or other rejection notice, if sent by email, or
(d) five (5) business days after the date of mailing to the address below or to
such other address or addresses as such person may hereafter designate by notice
given hereunder:

(i)    if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii)    if, prior to the closing of the Transaction, to the Issuer, to:

Porto Holdco B.V.

c/o Pace Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

Attn: General Counsel

Email: cbode@tpg.com

 

7



--------------------------------------------------------------------------------

with a required copy to (which copy shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Douglas Warner; Christopher Machera

Email: doug.warner@weil.com; chris.machera@weil.com

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Attention: Kyle Krpata

Email: kyle.krpata@weil.com

(iii)    if, after the closing of the Transaction, to the Issuer, to:

Playa Hotels & Resorts N.V.

c/o Playa Management USA LLC

3950 University Drive, Suite 301

Fairfax, VA 22030

Attention: Bruce D. Wardinski

with a required copy to (which copy shall not constitute notice):

Playa Hotels & Resorts N.V.

1560 Sawgrass Corporate Parkway, Suite 310

Fort Lauderdale, FL 33323

Attention: General Counsel

Hogan Lovells US LLP

555 13th St. NW

Washington, DC 20004

Attention: Michael McTiernan

Email: michael.mctiernan@hoganlovells.com

m.    This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT

 

8



--------------------------------------------------------------------------------

SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS
SUBSCRIPTION AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO
SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK
STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 7(l) OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 7(m)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed this
Subscription Agreement as of the date set forth below

 

PLAYA HOTELS & RESORTS N.V. By:  

 

  Name:   Title:

Date:                          , 2017

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SUBSCRIBER: Signature of Subscriber:

 

Date:                      , 2017 Name of Subscriber:

 

(Please print.) Email Address:                                   
                                                 Mailing Address:

 

Street

 

City, State, Zip: Telephone No.:                                   
                                                
Facsimile No.:                                   
                                                  Aggregate Number of Acquired
Shares subscribed for:

 

Aggregate Purchase Price: $                     .

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in writing or
by personal check in U.S. dollars delivered personally or by Federal Express or
similar nationally reputable overnight carrier to Dayna Blank at 1560 Sawgrass
Corporate Parkway, Suite 310, Ft. Lauderdale, Florida 33323. Subscriber may pay
the Purchase Price by personal check only if Subscriber is located in the United
States. By signing above and paying the Purchase Price, you consent to payment
of the Purchase Price in U.S. dollars.

[Signature Page to Subscription Agreement]